Howe, J.
The defendant has appealed from a judgment rendered against him for goods sold and delivered.
The only question in the case seems to be whether the discount of thirty per cent, allowed by the bill of plaintiffs was sufficient. The goods were sold and delivered to defendant in February and April, 1866, and a witness for plaintiffs téstiñes that the goods were furnished *412at 6 as low á rate as they would have been furnished to any Other buyer front that rifarket at that time.” The defendant does not appear ’to have raised any objection to the prices charged until suit was brought against him, many months after he had received the goods and the bills had been rendered to him.
Under such circumstances we do not think that Ms allegations of an overcharge and his own testimony that the discount should have been from thirty-five to forty per ceut. are entitled to much weight. Nor did the Court err in excluding the testimony he offered, to prove that other merchants allowed a discount at the rate of thirty-five or forty per cent.
It is therefore Ordered that the judgment appealed from be affirmed with costs.